Citation Nr: 9927141	
Decision Date: 09/22/99    Archive Date: 10/05/99

DOCKET NO.  95-39 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional left hip disability manifested by a leg length 
discrepancy as a result of left total hip replacement (THR) 
surgery performed at a VA medical center (VAMC) in June 1989.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional back disability as a result of hospitalization for 
a left THR at a VAMC in June 1989.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1942 to July 
1942.

This case comes to the Board of Veterans' Appeals (Board) 
from a June 1995 RO decision which denied compensation under 
the provisions of 38 U.S.C.A. § 1151 for additional left hip 
disability manifested by a leg length discrepency, and for 
additional back disability, as a result of hospitalization at 
a VAMC in June 1989 during which the veteran underwent a left 
THR.


FINDINGS OF FACT

1.  In June 1989, the veteran underwent a left THR at a VAMC.  
He was given morphine after this surgery.

2.  The veteran has additional disability consisting of 
lengthening of the left leg as a result of the left THR 
performed in the VAMC in June 1989, and such left leg 
lengthening was not a necessary consequence of the treatment.

3.  The veteran does not have additional back disability as 
the result of treatment during the admission to the VAMC in 
June 1989 or as the result of the left leg lengthening from 
surgery during that admission.


CONCLUSIONS OF LAW

1.  The criteria for compensation under 38 U.S.C.A. § 1151 
for left leg lengthening have been met.  38 U.S.C.A. § 1151 
(West 1991); 38 C.F.R. § 3.358 (1998).

2.  The criteria for compensation under 38 U.S.C.A. § 1151 
for a back disability have not been met.  38 U.S.C.A. § 1151 
(West 1991); 38 C.F.R. § 3.358 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty from January 1942 to July 
1942.  His only service-connected disabilities are malaria 
and otitis externa.

Service medical records demonstrate that during a 1942 
hospitalization for an ear condition, the veteran gave a 
history of treatment for a back injury in 1940.  

A VA discharge summary shows that the veteran was 
hospitalized from October 1959 to November 1959 for 
respiratory complaints.  One of the discharge diagnoses was a 
herniated nucleus pulposus.  

A report of medical examination performed for the New York 
Worker's Compensation Board dated in January 1968 indicates 
that the veteran was found to be permanently disabled due to 
a low back disability.  An October 1971 attending physician's 
statement of disability indicates that the veteran had an old 
herniated nucleus pulposus of the lumbar spine, with adhesive 
arachnoiditis of the cauda equina secondary to multiple 
herniated discs and multiple laminectomies, and right L5 
nerve root neuritis and neuropathy.  A March 1974 physician's 
statement of continued total disability shows that the 
veteran had degenerative changes and severe pain in his left 
hip with sclerosis and a degenerative cyst of the acetabulum.

In a December 1974 decision, the RO granted entitlement to 
non-service-connected pension, mostly on the basis of a 
postoperative back disability.

VA medical records show that in March 1980, the veteran 
complained of back and left hip pain, and reported that he 
had 3 previous back operations.  An X-ray study of the 
lumbosacral spine dated in March 1986 shows marked narrowing 
of the disc space at L4-L5, with postoperative changes. 

A VA discharge summary dated in June 1989 shows that the 
veteran was hospitalized from June 12, 1989 to June 28, 1989 
for left hip degenerative osteoarthritis, and underwent a 
left THR.  On admission, the examiner indicated that an X-ray 
study showed marked degenerative changes of the left hip, and 
that the veteran complained of worsening left hip pain, with 
an inability to walk one block without disabling left hip 
pain.  There was no numbness, tingling or paresthesias.  The 
examiner noted that the veteran had allergies to sulfa, IVP 
dye, and iodine.  On physical examination prior to surgery, 
the veteran's leg lengths were reported to be equal.  Range 
of motion of the left hip was painful at all ranges, and was 
performed as follows:  flexion to 30 degrees, extension to 0 
degrees, abduction to 20 degrees, adduction to 0 degrees, 
internal rotation to 0 degrees and external rotation to 0 
degrees.  On June 12, 1989, the veteran signed a request for 
VA doctors to perform a left THR with the use of anesthesia, 
and indicated that he had been advised of the risks involved 
in such procedure.  A left total hip arthroplasty was 
performed on June 13, 1989.  The operation report reveals 
that the veteran required an extensive procedure to remove 
affected bone.  After the surgery was complete, the veteran 
was placed in the supine position, and due to an apparent 
discrepancy in his leg lengths an intraoperative X-ray study 
was obtained which showed that leg lengths were near normal.  
However, the operated (left) leg was approximately one 
centimeter longer than the right leg, which the surgeon found 
to be acceptable.  The surgeon indicated that there was 
acceptable stability of the implanted component after the 
surgery was completed.  An X-ray study showed normal 
alignment and position of the prosthesis at the end of the 
surgery. 

The veteran's initial postoperative course was remarkable for 
a marked amount of confusion and an extremely sensitive 
reaction to a therapeutic dose of morphine, with marked 
depression of mental status secondary to morphine, requiring 
Naloxone intravenously for resolution of his depressed mental 
status state.  In addition, for the first 4 to 5 
postoperative days, the veteran was markedly confused and was 
not oriented to place or time, but he was oriented to person.  
A June 14, 1989 progress note indicates that the veteran was 
very uncooperative and refused to answer questions; morphine 
was discontinued.  A June 15, 1989 progress note shows that 
the veteran was upset and wanted to get up; soft restraints 
were applied for safety.  From that point throughout the rest 
of the hospitalization, the veteran was completely oriented 
to person, place, and time.  Physical therapy was begun on 
the 6th post-operative day, and progressed quite rapidly 
until it was felt that the veteran was ready for discharge on 
the 15th postoperative day, at which time he was ambulating 
independently with a walker.  He was able to transfer 
comfortably and safely in and out of bed with no apparent 
postoperative residuals.  He had excellent pain relief in his 
lower extremity, and a neurologic examination was normal.

VA medical records show that on follow-up examination in 
August 1989, the left leg was 3/4-inch longer than the right, 
and range of motion of the left hip was as follows:  
extension to 0 degrees, flexion to 90 degrees, external 
rotation to 30 degrees and internal rotation to 30 degrees.  
A September 1989 X-ray study of the lumbosacral spine showed 
extensive osteophytic changes, evidence of a prior 
laminectomy, and bilateral spondylolysis.  An X-ray study of 
the left hip showed a satisfactory THR.

In November 1989, the veteran submitted a claim for benefits 
under 38 U.S.C.A. § 351 (now recodified at 38 U.S.C.A. 
§ 1151), and asserted that his left leg had been lengthened 
by 3/4 of an inch as a result of a left THR performed at a VAMC 
in June 1989.

A January 1990 VA treatment note shows that the veteran 
reported that he never really improved since his THR.  He 
complained of worsening left-sided back pain radiating into 
both legs, numbness of both legs circumferentially, and 
bilateral weakness and giving way, and said he had difficulty 
ambulating secondary to pain.  The examiner noted that the 
veteran had a laminectomy and fusion in 1968.  The diagnostic 
assessment was severe lumbosacral spasms; physical therapy 
was planned.  A wheelchair was loaned to the veteran in 
January 1990. A February 1990 treatment note shows that the 
veteran was only slightly improved with physical therapy and 
was able to walk in his house without aids.  The examiner 
noted that the veteran's back and hip pain never improved 
after his left THR which suggested that his pain was spinal 
in origin.  The examiner indicated that the veteran had two 
previous lumbar surgeries.  In April 1990, a doctor indicated 
that an X-ray study showed that the veteran had a pars defect 
at L5.

Private medical records dated from January 1990 to April 1990 
from St. Luke's Memorial Hospital Center reflect treatment 
for severe degenerative changes of the lumbar spine.  A 
January 1990 treatment note indicates that he ambulated for 
very short distances, with a waddling gait.  He was using a 
2-inch shoe lift on the right. 

An April 1990 private magnetic resonance imaging study (MRI) 
of the lumbar spine showed complete disc degeneration at L4-
L5 and associated degenerative changes in the adjacent 
vertebral bodies.  There was osteophytic spurring with 
associated disc bulging at L2-L3, L3-L4, L4-L5, and L5-S1.  
There was no evidence of frank disc herniation.

In a May 1990 decision (which was later invalidated), the RO 
denied entitlement to benefits under 38 U.S.C.A. § 351 for 
lengthening of the left leg due to a left THR performed at a 
VAMC in June 1989.

Private medical records dated in June 1990 from Robert Packer 
Hospital show that on admission, the veteran reported that he 
previously had two back surgeries performed by Dr. DeLuca, 
and was doing well until about one to two years ago, when he 
had surgery on his right hip.  He said that he had increased 
back and leg pain since that time, and could only walk very 
short distances without his legs giving out.  The treating 
physician, Dr. R. A. Moody, noted that an X-ray study showed 
degenerative disease throughout the lumbar spine, with 
essential collapse and obliteration of the L4-L5 space, with 
two silver clips at the level of the prior back surgery.  A 
computerized tomography (CT) myelogram of the lumbar spine 
revealed that the veteran had previously undergone a lower 
lumbar laminectomy and spinal fusion, with current epidural 
fibrosis at S1, and a clumped appearance of the cauda equina, 
suggestive of arachnoiditis.  

In late June 1990, a bilateral extensive decompressive lumbar 
laminectomy was performed.  It was noted that the veteran had 
undergone previous back surgery, and in the operative report, 
the surgeon noted that the presence of surgical clips from 
the prior back surgery was observed during the course of the 
operation.  The postoperative diagnosis was spinal stenosis 
at L3-L4, questionable stenosis versus arachnoiditis at L4-
L5, and rule out spinal stenosis at L5-S1.  After the 
surgery, the veteran reported that his leg pain was markedly 
improved.  On follow-up examination in July 1990, Dr. Moody 
noted that the veteran was doing very well, with less pain, 
and was walking at least a mile a day.  The veteran 
complained of left hip pain, which Dr. Moody said was 
compatible with trochanteric bursitis.

VA medical records show that in May 1991, the veteran 
complained of left hip pain which radiated down his left leg. 
An X-ray study of the left hip showed a THR in satisfactory 
position, and an X-ray study of the lumbosacral spine showed 
that a laminectomy of L4 and L5 had been performed; there was 
no acute disease, and degenerative changes were present.  
There was narrowing of the L4-L5 disc spaces.  In June 1991, 
the veteran complained of left knee and left hip pain, said 
his left knee sometimes gave way, and said he had no 
improvement since a THR two years previously.  The examiner 
opined that an X-ray study of the left hip looked good, and 
that the hip replacement was anatomically intact.  He noted 
that an X-ray study of the low back showed a rather large 
central laminectomy from L4 to the sacrum, with marked 
narrowing of the intervertebral joint space at L4-L5, and 
degenerative changes in the low back.  

The veteran's right leg appeared to be perhaps 1/2-inch shorter 
than his left when he was standing, but when the doctor 
measured both legs from the anterior superior spine, they 
both seemed about the same length.  He noted that when the 
veteran relaxed his muscles, there was a good range of motion 
in the left hip.  The veteran was able to stand, and stated 
that he walked, but very little.  He arrived at the 
examination in a wheelchair.  The examiner noted that the 
veteran did not complain much of his back.  The examiner 
opined that the veteran's low back, because of the 
degenerative changes, the marked narrowing at L4-L5, and the 
extensive laminectomy, was probably the source of his 
complaints related to the back, left hip, and left leg.  An 
August 1991 X-ray study of the left hip showed no evidence of 
recent skeletal fracture, bone destruction or periosteal 
reaction.  There was a narrow zone of lucency adjacent to the 
femoral component of the prosthesis, which the examiner said 
might not be significant but clinical correlation was 
recommended.  An August 1991 treatment note shows that the 
veteran's left hip prosthesis was "OK" and stable, and the 
veteran's wife said he was doing better.

A May 1993 VA bone scan showed no evidence for loosening or 
infection of the left THR.  In June 1993, a 3/4-inch heel lift 
was prescribed for the veteran's right shoe.  The diagnosis 
was a left THR with leg length discrepancy.

In November 1993, the veteran submitted a claim for benefits 
under 38 U.S.C.A. § 1151, and asserted that he incurred a 
back disability as a result of a left total hip replacement 
performed at a VAMC in June 1989.  He asserted that he had to 
have a back operation after the left THR to correct damage 
done to his back.

By a memorandum dated in February 1994, the veteran's 
representative indicated that the veteran claimed he had a 
left hip disability and a back disability as a result of a 
left total hip replacement performed at a VAMC in June 1989, 
and delineated the veteran's contentions.  The veteran 
contended that his left leg was lengthened as a result of 
this surgery, and that he was given morphine (a drug to which 
he was allergic) during the surgery, and that he had a severe 
reaction, including disorientation, which resulted in his 
becoming combative with hospital personnel and further 
injuring his back.  He claimed that the VA doctors were aware 
that he was allergic to morphine prior to giving him the 
medication.  He asserted that VA doctors had told him, as 
recently as 1993, that the June 1989 surgery caused a left 
hip condition and a back condition.

By a letter dated in February 1994, the veteran asserted that 
prior to his hip surgery he did not have pain or difficulty 
getting around.  He enclosed a statement made by his wife, 
who said that the veteran was given a shot of morphine after 
the surgery, and that a nurse called her at home and said she 
should quickly return to the hospital, as the nurse had given 
the veteran additional morphine and thought that she had 
killed him.  The veteran's wife said that when she arrived at 
the hospital, the veteran was tied in bed, and she was told 
this was done after the veteran became very violent as a 
result of the shot of morphine.  She said the veteran's chart 
showed that he is allergic to morphine, sulfa drugs, and 
iodine.  She stated that in the next few days, the veteran 
did not know who he was or what was going on, was violent, 
and complained of back pain.  She related that in a 
postoperative check-up, the veteran told the examiner that 
his left leg was too long, his legs were measured, the right 
leg was 3/4-inch shorter than the left, and he was given a lift 
for his right shoe.  She said the veteran underwent therapy 
which did not alleviate his back pain, and he then underwent 
back surgery at a private facility.  She stated that in this 
surgery, a piece of metal was removed from his low back, and 
his back was not improved.  She related that the veteran was 
given a wheelchair by the VA in January 1990 which he still 
used.

By a letter dated in June 1994, the veteran reiterated many 
of his assertions.  He added that VA records show that he is 
allergic to morphine.  He said that in January 1990, a VA 
doctor told him to see a neurosurgeon regarding his back 
condition.

Private medical records from Dr. G. B. Shankman dated from 
December 1995 to January 1996 reflect treatment for the 
veteran's complaints of back pain radiating down his legs.  
On examination in December 1995, the veteran reported that he 
underwent a left THR in 1989 which caused his left leg to be 
about 3 centimeters longer than his right, and that he had 
back pain due to a decompression laminectomy.  On examination 
of the left hip, range of motion was as follows:  flexion to 
120 degrees, extension to 20 degrees, external rotation to 45 
degrees, internal rotation to 30 degrees, abduction to 45 
degrees, and adduction to 20 degrees.  Motor and sensory 
function were intact, and there was good muscle strength.  
The veteran ambulated with a heel-to-toe gait, bearing weight 
evenly on both extremities.  There was no hip instability.  
An X-ray study of the left hip showed a well-seated left THR, 
and an X-ray study of the lumbar spine showed degenerative 
arthritis with a decompression laminectomy.  The diagnostic 
impression was spinal stenosis with a THR.  The left leg was 
3 centimeters longer than the right.  In January 1996, the 
veteran reported lower lumbar irritation with numbness to 
both lower extremities, and said he was in a wheelchair most 
of the time.

A private MRI of the lumbar spine dated in January 1996 
revealed findings compatible with arachnoiditis and 
multilevel degenerative and postoperative changes, with 
possible bilateral L5-S1 foraminal stenosis.

By a statement dated in July 1996, the veteran reiterated 
many of his assertions.  He stated that the June 1989 left 
THR resulted in a leg length discrepancy, with his left leg 
longer than his right.  He contended that his chart indicated 
that he was allergic to morphine, and that he should not have 
been given morphine after his hip surgery.  He said he was 
given a 3/4-inch lift for his right shoe after his surgery, and 
that doctors told him he never recovered from his hip 
surgery.  He stated that he had back surgery after his hip 
surgery, and currently had a back disability.

By a statement dated in January 1997, the veteran's 
representative reiterated many of the veteran's contentions.  
He contended that the June 1989 surgery resulted in the 
unexpected lengthening of the veteran's left leg, and in the 
aggravation of a lumbar disability.  He contended that 
morphine was mistakenly administered after the surgery, which 
resulted in a reaction which produced additional back 
disability.

At a February 1998 VA examination, the examiner was asked to 
opine as to whether the June 1989 left THR caused any current 
back pathology or aggravated any existing back condition, and 
whether the veteran's leg length discrepancy was a necessary 
consequence of the procedure.  At the examination, the 
veteran reported that in the 1950s, he injured his back when 
a bulldozer rolled over and crushed him.  He said he 
subsequently had 2 back surgeries in the 1950s, and said he 
did fairly well until 1987 or 1988, when he developed left 
hip pain.  In June 1989, he underwent a left THR, and was 
given morphine for pain management and had a severe reaction 
to such.  The veteran said he told hospital personnel that he 
had a propensity for such reaction.  The examiner noted that 
a review of the medical records of the procedure showed that 
the veteran's noted allergies only included sulfa medications 
and contrast dyes.  The examiner found no record of any 
warning about a contraindication to administration of 
morphine during the 1989 hospital stay.  

The examiner noted that the veteran apparently progressed 
fairly well from the surgery and was discharged.  The veteran 
said he ambulated for a limited amount initially in physical 
therapy, but said he had great difficulty which he related to 
a new functional leg length discrepancy resulting from the 
surgery, with the left leg being about 1 inch longer than the 
right leg, for which he was given a built-up shoe.  He said 
he was never able to ambulate well after the surgery, within 
a few months had recurrence of severe back pain, and later 
underwent back surgery.  After the back surgery, he initially 
felt better for a few months, and then began having new 
severe back pain and lower extremity weakness.  The veteran 
and his wife reported that he was a limited ambulator since 
1988, prior to the hip surgery, and was now essentially 
wheelchair-bound.  

On examination, the veteran was unable to stand, and a 
modified stand pivot transfer was necessary to get the 
veteran to the plinth.  Palpation over the hips was generally 
non-tender, and palpation over the lumbar spine was 
exquisitely tender.  Passive range of motion of the lower 
extremities was not tolerated by the veteran due to severe 
back pain.  The diagnostic impression was paraparesis, 
secondary to lumbar stenosis and probable lumbar myelopathy, 
with marked bilateral functional weakness; degenerative left 
hip disease with subsequent left total hip arthroplasty; and 
leg length discrepancy secondary to the left hip degenerative 
disease/total hip arthroplasty.  The examiner noted that the 
veteran had a left THR with ultimately an approximate 1-
centimeter leg length discrepancy, and opined that such 
discrepancy was "not unusual as a consequence" of hip 
replacement therapy, and said that providing a lift on the 
contralateral side was clearly indicated.  He indicated that 
there was no evidence that the veteran had previous knowledge 
of a morphine reaction prior to this surgery, and the 
postoperative use of morphine was not unusual and would have 
been indicated at the time.  He stated that a review of the 
June 1989 medical records documented no evidence that the 
veteran sustained any physical trauma or accidental falls as 
a result of the period of altered sensorium.  He opined that 
it was clearly possible that a leg length discrepancy might 
have re-exacerbated his long-standing back pain and 
degenerative changes; however, the previous back injuries 
were clearly not service related and resulted from 
occupational injuries after service.

II.  Analysis

The veteran claims compensation under 38 U.S.C.A. § 1151 for 
additional disability, including a lengthened left leg and a 
back disability, resulting from treatment during a June 1989 
VAMC admission in which a left THR was performed.  The Board 
finds the veteran's claims are well grounded, meaning 
plausible, and there is no further duty to assist him in 
developing the claims.  38 U.S.C.A. § 5107(a). 

The Board notes that the RO's adjudication of this claims was 
delayed as a result of court action which invalidated a 
portion of a VA regulation, 38 C.F.R. § 3.358, concerning 
compensation under 38 U.S.C.A. § 1151.  See Brown v. Gardner, 
513 U.S. 115 (1994).  The regulation was subsequently revised 
to comply with the court decision and has been applied in the 
instant case.  Recently, in 1997, 38 U.S.C.A. § 1151 was 
revised to essentially limit compensation to instances in 
which a disability is due to fault on the part of the VA or 
an event not reasonably foreseeable; but the more restrictive 
law does not apply to the present claim which has been 
pending since before the change in the law.  Pub. L. No. 104-
204; VAOPGCPREC 40-97.

The version of the law and regulation applicable to the 
present case provides that where a veteran suffers additional 
disability resulting from a disease or injury, or an 
aggravation of an existing disease or injury, as the result 
of VA hospitalization, medical or surgical treatment, or 
examination, compensation may be paid in the same manner as 
if the disability or aggravation were service connected.  38 
U.S.C.A. § 1151; 38 C.F.R. § 3.358(a).  The regulation 
further provides, in part, that compensation will not be 
payable for the continuance or natural progress of disease or 
injury for which VA treatment is authorized.  38 C.F.R. § 
3.358(b)(2).  In determining whether such additional 
disability resulted from a disease or injury or an 
aggravation of an existing disease or injury suffered as a 
result of VA treatment, it will be necessary to show that the 
additional disability is actually the result of such disease 
or injury or an aggravation of an existing disease or injury 
and not merely coincidental therewith.  The mere fact that 
aggravation occurred will not suffice to make the additional 
disability compensable in the absence of proof that it 
resulted from disease or injury or an aggravation of an 
existing disease or injury suffered as the result of 
treatment.  Compensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which 
are certain to result from, or were intended to result from, 
the examination or medical or surgical treatment 
administered.  38 C.F.R. § 3.358(c).

A.	Additional Disability Manifested by a Lengthened Left 
Leg

With respect to the veteran's claim that he has additional 
left hip disability manifested by a lengthened left leg as a 
result of the June 1989 left THR at the VAMC, the evidence 
shows that the left leg was lengthened as a result of this 
surgery.  Lengths of both legs were reportedly equal before 
the operation.  While still in the hospital after the 
operation, it was noted that the left leg had been lengthened 
by 1 cm.  Later medical records show the left leg was 
lengthened by the surgery; the amount of the lengthening has 
been variously measured (some reports put the lengthening as 
high as 3 cm or 1 inch).  A built-up shoe for the opposite 
foot has been provided to even out the leg length 
discrepency.  

Based on the evidence, the Board concludes that the veteran 
has additional disability consisting of lengthening of the 
left leg as the result of VA surgical treatment in June 1989.  
Compensation under 38 U.S.C.A. § 1151 may not be given for 
the "necessary consequences" of VA treatment, meaning 
consequences which are certain or intended to result from 
treatment.  The VA doctor who examined the veteran in 1998 
opined that the left leg lengthening was "not unusual as a 
consequence" of hip replacement surgery; but such is not the 
same as a necessary consequence, and the evidence does not 
indicate that the lengthening of the veteran's left leg was 
either a certain or intended result of the operation.  Since 
both legs were the same length prior to the operation, it may 
be assumed that the goal of the surgery was to have both legs 
the same length after the THR.  

In view of the foregoing, the Board holds that the veteran is 
entitled to compensation under 38 U.S.C.A. § 1151 for left 
leg lengthening.  The RO will evaluate the condition to 
determine the percentage rating.

B.	Additional Back Disability 

The veteran asserts that his current back disability was 
either caused or aggravated by his reaction to the morphine 
administered after the June 1989 left hip surgery at the 
VAMC.  However, he has not presented any medical evidence to 
support this assertion, and his own lay assertion is not 
competent evidence on matters of medical causation.  Espiritu 
v. Derwinski, 2 Vet.App. 492 (1992).

The evidence shows that for many years prior to the June 1989 
VAMC admission, the veteran had a severe low back disability 
which had been the subject of multiple operations and which 
led to him being declared totally disabled.  There is nothing 
in the records of the June 1989 admission to show a permanent 
worsening of the chronic back disorder, as the result of 
being administered morphine or due to any other event during 
the hospital stay.  After the June 1989 VAMC admission, the 
chronic back condition continued to progress and required 
additional surgery in 1990.  There is no competent medical 
evidence to trace any part of the veteran's current back 
disorder to the treatment he received during the June 1989 
admission.  

In the present decision, the Board has found that the left 
leg lengthening is a disability under 38 U.S.C.A. § 1151, and 
it is noted that compensation under § 1151 is also payable 
for a disorder which is proximately due to or the result of a 
§ 1151 disability.  38 C.F.R. § 3.310; VAOPGCPREC 8-97.  
Although the 1998 VA examiner opined that a leg length 
discrepency might exacerbate the long-standing back 
condition, a review of all the medical evidence shows no 
increment of the veteran's back disability which has been 
medically attributed to the left leg lengthening.  The Board 
finds no secondary basis for compensation under 38 U.S.C.A. 
§ 1151 for a back condition.

The Board concludes that the preponderance of the evidence is 
against the veteran's claim for compensation under 
38 U.S.C.A. § 1151 for a back disability.  Thus, the 
reasonable doubt doctrine does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for left 
leg lengthening is granted.

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
back disability is denied.


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals



 

